 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
      TIMOTHY A. McCAMEY,
 7
                                 Plaintiff,           Case No. C19-374-RAJ
 8
            v.
 9                                                    ORDER DISMISSING ACTION
      MONROE CORRECTIONS CENTER, et al.,
10
                                 Defendants.
11

12
           The Court, having reviewed the Report and Recommendation of the Honorable
13
     Michelle L. Peterson, United States Magistrate Judge, and the remaining record, hereby
14   finds and ORDERS:
15         (1)    The Report and Recommendation is approved and adopted.
           (2)    This action is DISMISSED without prejudice for failure to prosecute.
16
           (3)    The Clerk is directed to send copies of this Order to plaintiff and to Judge
17
     Peterson.
18         DATED this 27th day of June, 2019.
19

20

21
                                                     A
                                                     The Honorable Richard A. Jones
22                                                   United States District Judge
23

     ORDER DISMISSING ACTION - 1
